       Case 1:19-cv-04797-LTS-SDA Document 32 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          9/15/2020
 Jane Liss,

                                Plaintiff,
                                                             1:19-cv-04797 (LTS) (SDA)
                    -against-
                                                             ORDER
 Heritage Health & Housing, Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       As the deadline for the completion of discovery in this action was September 11, 2020

(see Order, ECF No. 31), it is hereby Ordered that, no later than Tuesday, September 22, 2020,

the parties shall file a joint letter indicating whether either party intends to file a dispositive

motion and, if so, setting forth a proposed briefing schedule.

SO ORDERED.

DATED:         New York, New York
               September 15, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
